Citation Nr: 1527443	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  14-06 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include adjustment disorder, with mixed anxiety and depressed mood, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jill Mitchell, Attorney


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

On his February 2014 substantive appeal, VA Form-9, the Veteran marked that he desired to testify before a member of the Board at a hearing.  Subsequently, in a September 2014 letter, the Veteran wrote that he wished to cancel his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2014).

The Veteran initially filed a claim to establish service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5. 

In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disabilities, and the issue has been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.






FINDING OF FACT

Resolving all doubt in favor of the Veteran, an acquired psychiatric disorder, to include adjustment disorder, with mixed anxiety and depressed mood, and PTSD, are etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include adjustment disorder, with mixed anxiety and depressed mood, and PTSD, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim of entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2014)); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2014).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

IV.  Analysis

The Veteran asserts that his acquired psychiatric disorder, to include adjustment disorder, with mixed anxiety and depressed mood, and PTSD, are related to active service.  The Board concludes that service connection is warranted.

The Veteran satisfies the first threshold element for service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a November 2011 letter, the Veteran's licensed clinical social worker at the Scranton, PA Vet Center wrote that he was treating the Veteran for anxiety and depression.  In a September 2013 letter, the Veteran's private psychiatrist, Dr. Berger, M.D., L.C.; wrote that the Veteran had PTSD.  In an August 2011 Compensation and Pension (C&P) examination report, the Veteran was diagnosed with adjustment disorder with mixed anxiety and depressed mood.

Affording the Veteran the benefit of the doubt, he satisfies the second threshold element for service connection, an in-service incurrence or aggravation of a disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  In a September 2013 letter, the Veteran's private psychiatrist, Dr. Berger, wrote that the Veteran had several experiences in Vietnam that led to his diagnosis of PTSD.  The first experience was in September 1967, when one of the Veteran's friends ran out of the communications center where the Veteran worked and his friend had a 16 to 18 inch laceration to his chest where the bone was visible.  The Veteran helped hold the "gaping" wound together until medical staff arrived.  The second experience was an incident in October 1967 when the Veteran was working the night shift in the communications center.  A bullet came through the 6 inch gap between the sandbag walls and the roof.  The Veteran reported that the bullet passed by his face within inches.  The third incident was in November 1967, when the Veteran was ordered to move sandbags and guns to a different location.  The original location of the equipment was under fire and the Veteran had to move the equipment while taking fire by mortars and machine guns.  In a November 2012 letter, a former service-member who served with the Veteran in Vietnam wrote that he and the Veteran took fire while moving radio equipment.  

The Board notes that according to the Veteran's Form DD 214, his Military Occupational Specialty (MOS) was in the maintenance battalion as a radio operator.  A May 1967 letter of commendation noted that the Veteran's service was "outstanding and deserve[d] special mention" as a VHF operator.  Affording the Veteran the benefit of the doubt, the Board finds the Veteran's statements as to his experiences in Vietnam to be both competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran satisfies the third threshold element for service connection, a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board notes that between June 2010 and December 2014, the Veteran received psychological treatment at the Scranton, PA Vet Center.  A June 2010 treatment report from the Vet Center noted that the Veteran had anxiety steadily with attacks at least twice a week. The Veteran also had nightmares at least twice a week, occasional flashbacks, averaged 3 to 4 hours of sleep nightly, and had early insomnia.  The report also noted that the Veteran obsessed about his Vietnam experiences.  The report further noted that the Veteran had PTSD with symptoms of flashbacks, nightmares, poor sleep, anxiety, and he was not as close to people as he once was.  The Veteran isolated himself and had difficulty going into public.  

In an August 2011 C&P examination report, it was noted that the Veteran's symptoms did not meet the diagnostic criteria for PTSD but that the Veteran had another Axis I and/or II diagnosis.  The Veteran's was diagnosed with adjustment disorder with mixed anxiety and depressed mood.  The Veteran was assessed with a Global Assessment of Functioning (GAF) score of 70.  

The VA examiner noted that the Veteran did not have more than one mental disorder diagnosed and that while one mental condition had been formally diagnosed, the symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The examiner reported that the first stressor the Veteran reported was that he worked in a small room in Vietnam filled with radios.  According to the examiner, the Veteran could not see outside and was always fearful that the enemy would come inside and kill him.  The Veteran reported that he could hear engagements outside but that he never knew what was happening.  The examiner noted that this stressor did not meet Criterion A for PTSD, but was related to the Veteran's fear of hostile military or terrorist activity because the Veteran worked in standard operating conditions for a soldier with his MOS in a combat zone.  

The second stressor the Veteran reported was that his unit was in danger of being overrun and that he had to run outside the communications center to help defend the unit.  The Veteran reported that he was in fear for his life and it was only the arrival of helicopter gunships that saved his unit from being overrun.  The VA examiner noted that this stressor met Criterion A for PTSD, was adequate to support the diagnosis of PTSD, and was related to the Veteran's fear of hostile military or terrorist activity.  

The VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran's PTSD symptoms did not meet the diagnostic threshold.  His stressors were reported vaguely at best with no clear verification possible.  The examiner opined that the Veteran's current adjustment disorder, with mixed anxiety and depressed mood, was less likely than not related to his combat experience/military service.  The examiner noted that the Veteran had no mental health contact until his recent involvement at the Wilkes-Barre VA Medical Center (VAMC).  The examiner also noted that the Veteran had not been seen by a psychiatrist since December 2010.  

In a November 2011 letter, the Veteran's licensed clinical social worker at the Scranton, PA Vet Center wrote that he had been providing group counseling to the Veteran for anxiety which was more likely than not associated with his military experience while serving in Vietnam.  In addition to his anxiety, the Veteran also experienced depression and was being seen at the Wilkes-Barre VAMC Mental Health Clinic.  The social worker wrote that he believed that the Veteran's depression was more likely than not associated with his service in Vietnam.  The social worker also wrote that the Veteran experienced daily anxiety and was developing new coping skills to try and reduce the intensity and number of his weekly anxiety attacks.

In an October 2011 C&P addendum report, the examiner noted that while one of the Veteran's stressors could be conceded, the Veteran's PTSD symptoms still did not meet the diagnostic threshold criteria.  The examiner further noted that the Vet Center Diagnosis of PTSD was incorrect given that social and occupational impairment had not been demonstrated/evidenced, nor was there a clear linkage established between the stressor and the diagnosis.  

In a January 2012 private treatment report, the Veteran's private psychiatrist, Dr. Berger, noted that the Veteran avoided activities associated with trauma.  The Veteran also reported efforts to avoid feelings and places associated with his Vietnam experiences.  He felt detached or estranged from others and reported flashbacks and distressing dreams of his experiences in Vietnam.  The assessment of the Veteran was that his PTSD was improving and his GAF score was 53.  In an April 2012 treatment report, Dr. Berger noted that the Veran had a couple of panic attacks since his last visit.  The Veteran reported that he liked his current combination of medications, including valium, and wanted to continue them as well as his work with his PTSD group at the VA.  

In July 2012 C&P addendum report, the VA examiner reiterated that the Veteran's combat experiences did not meet the basic diagnostic criteria for an experience of a traumatic event which might yield a PTSD reaction.  The examiner noted that the Veteran's experiences in Vietnam were not above and beyond those of other service members in a combat zone.  He wrote that he could not ethically diagnose PTSD given the lack of criteria met by the Veteran's experiences and psychiatric symptomatology.  The examiner further wrote that he would be resorting to mere speculation about the underlying reasons for the diagnosis of PTSD by the Veteran's licensed clinical social worker and private psychiatrist.  The examiner noted that the treating diagnosis by the PTSD coordinator at the Wilkes-Barre VAMC and the Veteran's clinician was adjustment disorder with mixed anxiety and depressed mood.  

In an August 2012 private treatment report, Dr. Berger noted that the Veteran's PTSD had worsened and was related to situational stressors.  The Veteran's GAF score was 51.  

In a September 2013 letter, the Veteran's private psychiatrist wrote that he was writing his letter in response to the Veteran's July 2012 denial of service connection for PTSD.  Dr. Berger wrote that he felt, within a reasonable degree of medical certainty, that the Veteran developed PTSD as a result of his military experiences while serving in Vietnam.  As noted above in the discussion involving the Veteran's in-service incurrence or aggravation of a disease or injury, Dr. Berger, wrote that the Veteran had three experiences in Vietnam that led to his diagnosis of PTSD.  

The first experience was in September 1967, when one of his fellow soldiers ran out of the communications center where the Veteran worked and his friend had a 16 to 18 inch laceration to his chest in which the bone was visible.  The second experience was an incident in October 1967 when the Veteran was working the night shift in the communications center.  A bullet came through the 6 inch gap between the sandbag walls and the roof.  The Veteran reported that the bullet passed by his face within inches.  The third incident was in November 1967 when the Veteran was ordered to move sandbags and guns to a different location.  The Veteran had to move this equipment while taking fire from mortars and machine guns.

Dr. Berger wrote that since the Veteran's return from Vietnam, he had been "plagued" by nightmares, flashbacks, and avoidance of reminders of incidents related to his time in Vietnam.  He felt that the Veteran's diagnosis of PTSD was a direct result of his military service in Vietnam.  

In an August 2013 private treatment report, Dr. Berger noted that the Veteran's PTSD symptoms had increased in severity and his GAF score was 46.  

An October 2013 treatment report from the Wilkes-Barre VAMC noted that the Veteran was being seen for treatment of a generalized anxiety disorder and major depression with a history of severe symptoms consistent with combat-related PTSD.  The treatment report noted that the Veteran slept poorly, had 2 to 3 episodes of middle insomnia at night.  The Veteran reported that he had nightmares 3 to 4 times a week when his symptoms were at their worst.  He noted that his nightmares were primarily about his Vietnam experiences.  The Veteran reported panic attacks both when he felt overwhelmed and without reason about 4 to 5 times a week.  He reported he often had "catastrophic" thoughts such as if he took more medicine he would die or that something terrible was going to happen to him or a loved one.  The Veteran noted that he experienced severe tearful dysphoria episodes that occurred in public and would spontaneously cry 2 to 3 time a day.  The assessment was panic disorder, features of PTSD, and recurrent, moderate major depression.

The Board notes that neither the August 2011 C&P examination report, nor the October 2011 and July 2012 addendum reports addressed the fact that the Veteran sought treatment at the Scranton, PA Vet Center from June 2010 to December 2014.  This directly contradicts the VA examiner's July 2012 statement that the Veteran discontinued treatment with his PTSD specialist in May 2012.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (noting that a medical opinion based on inaccurate facts has little probative value); Swann v. Brown, 5 Vet. App. 229 (1993); Black v. Brown, 5 Vet. App. 177   (1993).  Additionally, the August 2011 VA C&P examination report and October 2011 and July 2012 addendum reports only briefly mentioned the Veteran's treatment at the Wilkes-Barre VAMC.  The Board further notes that the Veteran received treatment at the Wilke-Barre VAMC between October 2013 and December 2014 for panic disorders, with features of PTSD and major recurrent depression, as well as private treatment with Dr. Berger from January 2012 to October 2014.

In the October 2011 C&P addendum report, the examiner opined that the Veteran's adjustment disorder with mixed anxiety and depressed mood was less likely than not related to his combat experience, but provided little to no rationale for his reasoning.  The examiner also opined that the Vet Center's diagnosis of PTSD was incorrect given that social and occupational impairment had not been demonstrated/evidenced nor was a clear linkage established between the Veteran's stressors and the diagnosis.  This seems to be directly contradicted by the VA examiner's own opinion.  In the August 2011 C&P examination report, the VA examiner himself found that the Veteran's second stressor met Criterion A to support a diagnosis of PTSD.  

In the July 2012 addendum report, the VA examiner reiterated that the Veteran's combat experienced did not meet the diagnostic criteria for experience of a traumatic event which might yield a PTSD reaction, but he himself noted in the August 2011 examination report that the Veteran's second stressor met Criterion A to support a diagnosis of PTSD.  He provided no explanation as to why the Veteran's Vet Center licensed clinical social worker and private psychiatrist had diagnosed the Veteran with PTSD.  The examiner noted that the Veteran was diagnosed with adjustment disorder with mixed anxiety and depressed mood, but provided no rationale as to why this was not etiologically related to active service.

Based on the above analysis, the Board finds that the August 2011 C&P examination report, the October 2011 addendum report, and the July 2012 addendum report to be inadequate and of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  While the November 2011 opinion from the Veteran's licensed clinical social worker, finding that a positive nexus existed between the Veteran's PTSD and active service, provides no real rationale, the September 2013 opinion from Dr. Berger, the Veteran's private psychiatrist, diagnosed the Veteran with PTSD, wrote that it was etiologically related to active service, and provided three different stressor events which caused the Veteran's PTSD.  The Board finds that the September 2013 letter from Dr. Berger to be the most probative opinion of record.  

Affording the Veteran the benefit of the doubt, his acquired psychiatric disorder, to include adjustment disorder, with mixed anxiety and depressed mood, and PTSD, is related to active service.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to an acquired psychiatric disorder, to include adjustment disorder, with mixed anxiety and depressed mood, and PTSD, is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


